Exhibit 10.4c

RESTRICTED SHARE UNIT AGREEMENT

UNDER

STEREOTAXIS, INC. 2002 STOCK INCENTIVE PLAN

Director Award

THIS AGREEMENT, made effective as of the 3rd day of January, 2012, by and
between Stereotaxis, Inc., a Delaware corporation (the “Company”), and
            (the “Director”).

WITNESSETH THAT:

WHEREAS, the Board of Directors of the Company (the “Board of Directors”) has
adopted the Stereotaxis, Inc. 2002 Stock Incentive Plan (as amended and/or
restated from time to time, the “Plan”) pursuant to which options, performance
share awards, restricted stock and stock appreciation rights with respect to
shares of the common stock of the Company may be granted to directors of the
Company and its subsidiaries and certain other individuals; and

WHEREAS, the Company desires to grant to the Director a restricted share unit
award for shares of its common stock under the terms hereinafter set forth
(“Award”);

NOW, THEREFORE, in consideration of the premises, and of the mutual agreements
hereinafter set forth, it is covenanted and agreed as follows:

1. Award Subject to Plan. This Award is granted under and is expressly subject
to, all the terms and provisions of the Plan, which terms are incorporated
herein by reference. The Director hereby acknowledges receipt of a copy of the
Plan and agrees to be bound by all the terms and provisions thereof. Terms not
defined herein shall have the meaning ascribed thereto in the Plan. The
Committee referred to in Paragraph 4 of the Plan (“Committee”) has been
appointed by the Board of Directors, and designated by it, as the Committee to
make grants.

2. Grant and Terms of Award. Effective on January 3, 2012 (“Date of Award”)
pursuant to action of the Committee, the Company awards to the Director
            (            ) restricted stock units (“RSUs”). Each RSU represents
the obligation of the Company to transfer one share of common stock of the
Company (“Common Stock”) to the Director at the time provided in this Agreement,
provided such RSU is vested at such time.

3. Vesting. On March 31, 2013, 100% of the RSUs will become vested if the
Director is still a member of the Board of Directors on such date and has been
continuously a member of the Board of Directors since the Date of Award. If the
Director terminates service on the Board of Directors for any reason prior to
March 31, 2013, including without limitation upon death or disability, the
Director shall forfeit the RSUs; provided that, if the Director’s service on the
Board of Directors terminates as a result of a Change of Control (as hereinafter
defined), the RSUs shall vest immediately.



--------------------------------------------------------------------------------

4. Payment. On the date of vesting, the Company will transfer to the Director
one (1) share of Common Stock for each RSU which vested.

5. Source of Payment. Shares of Common Stock transferable to the Director under
this Agreement shall be authorized but unissued shares. The Company shall have
no duties to segregate or set aside any assets to secure the Director’s right to
receive shares of Common Stock under this Agreement.

6. RSUs Non-Transferable. RSUs awarded hereunder shall not be transferable by
the Director. Except as may be required by the federal income tax withholding
provisions of the Code or by the tax laws of any State, the interests of the
Director under this Agreement are not subject to the claims of the Director’s
creditors and may not be voluntarily or involuntarily sold, transferred,
alienated, assigned, pledged, anticipated, or encumbered. Any attempt by the
Director to sell, transfer, alienate, assign, pledge, anticipate, encumber,
charge or otherwise dispose of any right to benefits payable hereunder shall be
void.

7. No Shareholder Rights. The Director shall not have the rights of a
shareholder of the Company with respect to RSUs, such as the right to vote.

8. Committee Administration. These Awards have been granted pursuant to a
determination made by the Committee, and such Committee or any successor or
substitute committee authorized by the Board of Directors or the Board of
Directors itself, subject to the express terms of this Award, shall have plenary
authority to interpret any provision of this grant and to make any
determinations necessary or advisable for the administration of this grant and
the exercise of the rights herein granted, and may waive or amend any provisions
hereof in any manner not adversely affecting the rights granted to the Director
by the express terms hereof.

9. Choice of Law. This Agreement shall be governed by the laws of the State of
Delaware, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of the Agreement to the
substantive law of another jurisdiction. The Director is deemed to submit to the
exclusive jurisdiction and venue of the federal or state courts of Missouri,
County of St. Louis, to resolve any and all issues that may arise out of or
relate to this Agreement.

10. Definitions. For purposes of this Agreement, “Change of Control” shall mean:

(i) The purchase or other acquisition (other than from the Company) by any
person, entity or group of persons, within the meaning of Section 13(d) or 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
(excluding, for this purpose, the Company or its subsidiaries or any employee
benefit plan of the Company or its subsidiaries), of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of either the then-outstanding shares of common stock of the Company or the
combined voting power of the Company’s then-outstanding voting securities
entitled to vote generally in the election of directors; or

 

2



--------------------------------------------------------------------------------

(ii) Individuals who, as of the date hereof, constitute the Board of Directors
of the Company (the “Board” and, as of the date hereof, the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board, provided
that any person who becomes a director subsequent to the date hereof whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board (other than an individual whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of directors of the Company, as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) shall be, for purposes of
this section, considered as though such person were a member of the Incumbent
Board; or

(iii) The consummation of a reorganization, merger or consolidation, in each
case with respect to which persons who were the stockholders of the Company
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than 50% of, respectively, the common stock and
the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged or consolidated corporation’s
then-outstanding voting securities, or of a liquidation or dissolution of the
Company or of the sale of all or substantially all of the assets of the Company.

Executed this              day of             , 2012.

STEREOTAXIS, INC.

By:                                          
                                    

Name:                                                                          

Title:                                          
                                 

DIRECTOR

                                                                   
                                   Date:                     

 

3